                    Case 1:20-cr-00077-LY Document 1 Filed 03/03/20 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                                                                    FiLED
                                   WESTERN DISTRICT OF TEXAS                           MAR       3 2020
                                         AUSTIN DIVISION                                .$   D

     UTITED STATES OF AMERICA,
                                                      §
                             Plaintiff,                    CRIMINAL NO.A 2 0      CR         07 7 LY
     v.                                                    INDICTMENT

     ALLEN FORREST COOK (1)                                [Ct. I Vio: 21 U.S.C. § 841(a)(1) &
     GLEN RICHARD JOHNSON, III (2)                    §    (b)(1)(C) & 2} Possess with Intent to
                                                      §    Distribute Methamphetamine; Ct. II Vio:
                             Defendants.              §    18 U.S.C. §922(g) Possession of a Firearm
                                                           by a Felon;

                                                      §
                                                      §
                                                      §
                                                      §

THE GRAND JURY CHARGES:
                                      I.-




                                                COUNT ONE
                           Possession with Intent to Distribute Methaniphetamine
                                   [21 U.S.C. § 841(a)(1) & (b)(1)(C) & 2j

          Beginning in or about October 2019 and continuing until on or about December 20, 2019in the

Western District of Texas and elsewhere, the Defendants,

                                        ALLEN FORREST COOK
                                      GLEN RICHARD JOHNSON, III

aided and abetted by each other and others, knowingly, intentionally and unlawfully Possessed with Intent to

Distribute a mixture and substance containing methamphetamine, a controlled substance, contrary to Title

21, United States Code, Section 841(a)(1) and 841(b)(1)(C) and 2.




                                                       3
                  Case 1:20-cr-00077-LY Document 1 Filed 03/03/20 Page 2 of 3


                                             COUNT TWO
                                     Possession of Firearm by Felon
                                          [18 U.S.C. § 922(g)(1)1



       On or about December 20, 2019, in the Western District of Texas, the Defendant,

                                    GLEN RICHARD JOHNSON, LU

knowing that he had previously been convicted of a felony offense punishable by imprisonment for a term

exceeding one year, did knowingly and unlawfully possess, in and affecting commerce, a firearm, namely:

       . Interarms, Model Firestar Plus, 9mm caliber, semi-automatic pistol
which had been shipped and transported in interstate commerce.

       In violation of Title 18, United States Code, Section 922(g)(l).
                       Case 1:20-cr-00077-LY Document 1 Filed 03/03/20 Page 3 of 3


                        NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE

          As a result of the foregoing criminal violations as set forth in the Indictment:

Glen Richard Johnson, III, shall forfeit to the United States pursuant to Title 21, United States Code

(U.S.C.) § 841 and 853(a) and Title 18 U.S.C. § 924(d), and Title 26, United States Code, Sections

1986, 5845(a), 7321-28, any and all property, real or personal, involved in the

aforestated offense(s) wherein Glen Richard Johnson, III did obtain, use or intend to use:

                 a.       Any property constituting, or derived from, any proceeds the person obtained, directly
                          or indirectly, as the result of such. violations; andlor

                 b.       Any of the person's property used, or intended to be used, in any manner or part, to
                          commit, or to facilitate the commission of, such violations;

thereby making Defendant's right, title and interest in said property forfeitable to the United States, and all

property traceable to such property, including, but not limited to, the following:

          1.      PERSONAL PROPERTY: As a result of violations as alleged in the Indictment, any

          and all right, title, and interest of Defendant in certain personal properties described as follows:

                      Interarms, Model Firestar Plus, 9mm caliber, semi-automatic pistol

          All in violation of Title 21, U.S.C. § 841, 853(a) and Title 18 U.S.C. § 924(d), and Title 26,

United States Code, Sections 1986, 5845(a), 5872, 7321-28.

                                                         A TRUE BILL:


                                                                ORIGINAL SIGNATURE
                                                              REDACTED PURSUANT TO
                                                               -GOVERNMENIACI OF 2002

          JOHN F. BASH
          United States Attorney

By:

      /5OLAS W. GDNER
      /   Assistant United States Attorney
